UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1968


CHRISTOPHER D. ALEX,

                Plaintiff - Appellant,

          v.

RAY MABUS, Secretary Dept. of the Navy Agency,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:11-cv-01207-LMB-IDD)


Submitted:   January 22, 2013             Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher D. Alex, Appellant Pro Se.  Kevin J. Mikolashek,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher D. Alex appeals from the district court’s

order   dismissing    his   civil   action   in   which   he    asserted    a

violation of his First Amendment rights.             We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.             Alex v. Mabus, No.

1:11–cv–01207–LMB-IDD (E.D. Va. June 20, 2012).            We deny Alex’s

motion for appointment of counsel and for oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument    would    not   aid   the

decisional process.



                                                                     AFFIRMED




                                     2